                      Case 2:16-cv-00705-JCM-CWH Document 58 Filed 04/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                     ***
                 7     GABRIEL M. BRISTOL,                                     Case No. 2:16-CV-705 JCM (CWH)
                 8                                             Plaintiff(s),                     ORDER
                 9             v.
               10      ELIZABETH JOAN HUGHES,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of Bristol v. Hughes et al., case number 2:16-cv-
               14     00705-JCM-CWH. On June 25, 2018, the court denied Elizabeth Joan Hughes’s motion for
               15     summary judgment (ECF No. 40) and dismissed this action for want of jurisdiction (ECF No. 43).
               16     Hughes appealed. (ECF No. 46).
               17             The Ninth Circuit held that the “court properly dismissed Hughes’s counterclaims on the
               18     basis of Hughes’s insufficient allegations to establish complete diversity between the parties.”
               19     (ECF No. 54 at 2). However, the Ninth Circuit vacated this court’s order and remanded because
               20     “it is not clear on review that the defective allegations of jurisdiction in Hughes’s countercomplaint
               21     could not have been cured by amendment.” Id. (citing 28 U.S.C. § 1653; Snell v. Cleveland, Inc.,
               22     316 F.3d 822, 828 n.6 (9th Cir 2002)).
               23             This court entered the order on mandate on April 10, 2020. (ECF No. 57). The court now
               24     instructs Hughes to file, within 30 days of this order, an amended countercomplaint that establishes
               25     diversity jurisdiction, consistent with the Ninth Circuit’s opinion. The court advises Hughes that
               26     failure to file an amended countercomplaint may result in the court dismissing her claims for lack
               27     of jurisdiction.
               28

James C. Mahan
U.S. District Judge
                      Case 2:16-cv-00705-JCM-CWH Document 58 Filed 04/17/20 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Hughes shall, within 30
                3     days of this order, file an amended countercomplaint addressing the jurisdictional defects therein.
                4            IT IS FURTHER ORDERED that the clerk shall reopen this case if and when Hughes files
                5     her amended countercomplaint.
                6            DATED April 17, 2020.
                7                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
